Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Security Agreement”) is entered into
as of  November 8, 2013 by and among Inventure Foods, Inc. (the “Company”), the
Persons listed on the signature pages hereto as grantors (together with the
Company, the “Initial Grantors,” and together with any additional Persons which
become parties to this Security Agreement by executing a Supplement hereto in
substantially the form of Annex I and after giving effect to any Persons
released pursuant to the terms hereof, the “Grantors”), and U.S. Bank National
Association in its capacity as administrative agent (the “Administrative Agent”)
for the benefit of the Holders of Secured Obligations under the Credit Agreement
(as defined below).

 

PRELIMINARY STATEMENT

 

The Company, certain of its Subsidiaries, the financial institutions from time
to time party thereto (collectively, the “Lenders”) and the Administrative Agent
are party to a Credit Agreement dated as of November 8, 2013 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Grantors are entering into this Security Agreement in
order to secure their obligations under and in connection with the Credit
Agreement and the other Loan Documents and to induce the Lenders to enter into
and extend credit to the Company and the other Borrowers under the Credit
Agreement.

 

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Holders
of Secured Obligations, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1.         Terms Defined in the Credit Agreement.  All capitalized
definitional terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

 

1.2.         Terms Defined in Arizona UCC.  Terms defined in the Arizona UCC
which are not otherwise defined in this Security Agreement or the Credit
Agreement are used herein as defined in the Arizona UCC.

 

1.3.         Definitions of Certain Terms Used Herein.  As used in this Security
Agreement, in addition to the terms defined in the Preamble and the Preliminary
Statement, the following terms shall have the following meanings:

 

“Accounts” shall have the meaning set forth in Article 9 of the Arizona UCC.

 

“Arizona UCC” means the Arizona Uniform Commercial Code as in effect from time
to time.

 

--------------------------------------------------------------------------------


 

“Article” means a numbered article of this Security Agreement, unless another
document or the Arizona UCC is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the Arizona
UCC.

 

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Fixtures, Goods, General
Intangibles, Instruments, Inventory, Investment Property, Pledged Deposits,
Supporting Obligations, and Other Collateral, wherever located, to the extent
that any Grantor now has or hereafter acquires any right or interest, and the
proceeds (including Stock Rights), insurance proceeds, products, profits and
offspring thereof, together with all books and records, customer lists, credit
files, computer files, programs, printouts and other computer materials and
records related thereto.  Notwithstanding anything to the contrary contained in
this definition, Collateral shall not include Excluded Property; provided, that
if and when any property shall cease to be Excluded Property, such property
shall be deemed at all times from and after the date hereof to constitute
Collateral until the date, if ever, such property again becomes Excluded
Property.

 

“Commercial Tort Claims” means those certain currently existing commercial tort
claims of any Grantor, including each commercial tort claim specifically
described in Exhibit “E”.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the Arizona UCC.

 

“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among any Grantor, a banking
institution holding such Grantor’s funds, and the Administrative Agent with
respect to collection and control of all deposits and balances held in an
account maintained by such Grantor with such banking institution.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all extensions of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the Arizona
UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the Arizona UCC.

 

“Domestic Subsidiary” means a Subsidiary of a Grantor incorporated or organized
under the laws of the United States of America, any state thereof or the
District of Columbia.

 

“Equipment” shall have the meaning set forth in Article 9 of the Arizona UCC.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership

 

2

--------------------------------------------------------------------------------


 

interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing.

 

“Event of Default” means an event described in Section 5.1 hereof.

 

“Excluded Property” means (i) contractual rights to the extent and for so long
as the grant of a security interest therein pursuant hereto would violate the
terms of the agreement under which such contractual rights arise or exist to the
extent such prohibition is enforceable under applicable law, (ii) rights under
governmental licenses, authorizations or any other asset of any Grantor, to the
extent and for so long as the grant of a security interest therein is prohibited
by law, (iii) any intent-to-use Trademark or service mark application prior to
the filing of a statement of use or amendment to allege use, or any other
intellectual property, to the extent that applicable law or regulation prohibits
the creation of a security interest or would otherwise result in the loss of
rights from the creation of such security interest or from the assignment of
such rights upon the occurrence and continuance of an Event of Default;
(iv) equipment and other assets (together with all proceeds thereof) that are
acquired with purchase money Indebtedness (and refinancings thereof) or that are
subject to Capitalized Leases for so long as the grant of a Lien thereon would
violate the terms of any applicable agreement evidencing such purchase money
Indebtedness (and refinancings thereof) or Capitalized Leases and (v) Exempt
Accounts.

 

“Exempt Accounts” means (a) any account used for payroll, taxes, employee
benefits or fiduciary and trust purposes, including, without limitation, the
escrow account described in Section 2.11 of the Project Freeze Purchase
Agreement and amounts on deposit therein as required by the Project Freeze
Purchase Agreement for so long as such amounts remain on deposit therein,
(b) zero balance accounts, pension accounts and 401(k) accounts, or (c) any
account in which the average daily balance does not at any time exceed $50,000,
provided, that to the extent the average daily balances in all accounts that
would not otherwise be Exempt Accounts but for their balances exceed $200,000 in
the aggregate, such accounts shall no longer be Exempt Accounts.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Farm Products” shall have the meaning set forth in Article 9 of the Arizona
UCC.

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is directly
owned by the Company or any Domestic Subsidiary thereof.

 

“Fixtures” shall have the meaning set forth in Article 9 of the Arizona UCC.

 

“Foreign Subsidiary” means any Subsidiary of a Grantor that is not incorporated
or organized under the laws of the United States of America, any state thereof
or the District of Columbia.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the
Arizona UCC and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain

 

3

--------------------------------------------------------------------------------


 

names, Industrial Designs, other industrial or Intellectual Property or rights
therein or applications therefor, whether under license or otherwise, programs,
programming materials, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, including Licenses,
infringement claims, computer programs, information contained on computer disks
or tapes, software, literature, reports, catalogs, pension plan refunds, pension
plan refund claims, insurance premium rebates, tax refunds, and tax refund
claims, interests in a partnership or limited liability company which do not
constitute a security under Article 8 of the Arizona UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the Arizona UCC.

 

“Holders of Secured Obligations” shall include, without limitation, each Lender,
the LC Issuer and the Administrative Agent in respect of the Loans, LC
Obligations and all other Obligations under the Loan Documents, each Lender, the
LC Issuer, the Administrative Agent and their respective Affiliates in
connection with the provision of permitted Cash Management Services and Rate
Management Obligations, each indemnified party arising under the Loan Documents,
and the successors and permitted transferees and assigns of each of the
foregoing (to the extent that transferees and assigns of obligations arising out
of Cash Management Services and Rate Management Obligations are the LC Issuer,
the Administrative Agent, the Lenders or Affiliates of any of the foregoing).

 

“Industrial Designs” means (i) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “C”, (ii) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof,
(iv) the right to sue for past, present and future infringements thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.

 

“Instruments” shall have the meaning set forth in Article 9 of the Arizona UCC.

 

“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.

 

“Inventory” shall have the meaning set forth in Article 9 of the Arizona UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the
Arizona UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its or another Person’s Patents, Copyrights, or
Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable to such Person as the licensor under and with respect
thereto, including, without limitation, damages and payments for past and future
breaches thereof, and (c) all rights of such Person to sue for past, present,
and future breaches thereof.

 

4

--------------------------------------------------------------------------------


 

“Other Collateral” means all cash on hand, letter-of-credit rights, letters of
credit, Stock Rights and Securities Accounts not constituting Investment
Property, Deposit Accounts or other deposits (general or special, time or
demand, provisional or final) with any bank or other financial institution and
any other personal property of the Grantors (other than Excluded Property) not
included within the defined terms Accounts, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Fixtures, General
Intangibles, Instruments, Inventory, Investment Property, Pledged Deposits and
Supporting Obligations, it being intended that the Collateral include all
personal property of the Grantors, except Excluded Property.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, extensions, and continuations-in-part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“Pledged Deposits” means all time deposits of money, whether or not evidenced by
certificates, which a Grantor may from time to time designate as pledged to the
Administrative Agent or to any Holder of Secured Obligations as security for any
Secured Obligations, and all rights to receive interest on said deposits.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments or Pledged Deposits, and any other rights or claims to
receive money which are General Intangibles or which are otherwise included as
Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Obligations” means, collectively, (i) the Obligations and
(ii) all obligations in connection with Cash Management Services and all Rate
Management Obligations provided to the Borrowers, any Guarantor or any
Subsidiary by the Administrative Agent, the LC Issuer or any other Lender or any
Affiliate of the foregoing, but excluding, for the avoidance of doubt, all
Excluded Swap Obligations.

 

“Securities Account” shall have the meaning set forth in Article 8 of the
Arizona UCC.

 

“Security” has the meaning set forth in Article 8 of the Arizona UCC.

 

“Stock Rights” means any securities, dividends or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
earnings, in which any Grantor now has or hereafter acquires any right, issued
by an issuer of such securities.

 

5

--------------------------------------------------------------------------------


 

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
Arizona UCC.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation under the Credit
Agreement to reimburse the LC Issuer for drawings not yet made under a Facility
LC issued by it; (ii) any other obligation (including any guarantee) under the
Credit Agreement that is contingent in nature at such time; or (iii) an
obligation under the Credit Agreement to provide collateral to secure any of the
foregoing types of obligations.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

GRANT OF SECURITY INTEREST

 

Each of the Grantors hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Holders of Secured
Obligations and (to the extent specifically provided herein) their Affiliates, a
security interest in all of such Grantor’s right, title and interest, whether
now owned or hereafter acquired, in and to the Collateral, to secure the prompt
and complete payment and performance of the Secured Obligations. 
Notwithstanding the foregoing or any other provision hereof to the contrary, the
amount of Equity Interests in any First Tier Foreign Subsidiary pledged or
required to be pledged to the Administrative Agent hereunder or under any other
Collateral Document shall be automatically limited to not more than 65% of the
voting Equity Interests of such First Tier Foreign Subsidiary (and the term
“Collateral” shall not include any other Equity Interests of such First Tier
Foreign Subsidiary or any Equity Interests of any Foreign Subsidiary that is not
a First Tier Foreign Subsidiary).  For the avoidance of doubt, the grant of a
security interest herein shall not be deemed to be an assignment of Intellectual
Property rights owned by the Grantors.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Initial Grantors represents and warrants, solely as to itself and
not with respect to any other Grantor, on the date of this Security Agreement
and on any date on which representations or warranties are made or remade under
the Credit Agreement to the Administrative Agent and the Holders of Secured
Obligations, and each Grantor that becomes a party to this Security Agreement
pursuant to the execution of a Supplement in substantially the form of Annex I,
solely as to itself and not with respect to any other Grantor, represents and
warrants on the date of such supplement (after giving effect to supplements to
each of the Exhibits hereto with respect to such subsequent Grantor as attached
to such Supplement), that:

 

3.1.         Title, Authorization, Validity and Enforceability.  Such Grantor
has good and valid rights in or the power to transfer the Collateral owned by it
and title to such owned Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1.5 hereof, and has full corporate, limited
liability company, partnership or other entity, power and corporate, limited
liability company, partnership or other entity authority to grant to the
Administrative Agent the security interest in such Collateral pursuant hereto. 
The execution and delivery by such Grantor of this Security Agreement have been
duly authorized by proper corporate, limited liability company, partnership or
other entity, as applicable, proceedings, and this Security Agreement
constitutes a legal, valid and binding obligation of such Grantor and creates a
security interest which is enforceable against such Grantor in all Collateral it
now owns or hereafter acquires, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or general equitable principles. 
When financing statements have been filed in the appropriate offices against
such Grantor in the locations listed in Exhibit “D”, the Administrative Agent
will have a fully perfected first priority security interest in the Collateral
owned by such Grantor in which a security interest may be perfected by filing a
financing statement, subject only to Liens permitted under Section 4.1.5 hereof.

 

3.2.         Conflicting Laws and Contracts.  Neither the execution and delivery
by such Grantor of this Security Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance with the
terms and provisions hereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on such Grantor, or
(ii) such Grantor’s charter, articles, partnership agreement or by-laws (or
similar constitutive documents), or (iii) with respect to any indenture,
instrument or agreement evidencing Indebtedness for borrowed money in an
aggregate principal amount in excess of $1,000,000 or where aggregate amounts
payable thereunder exceed $1,000,000, the provisions of such indenture,
instrument or agreement to which such Grantor is a party or is subject, or by
which it, or its property may be bound or affected, or conflict with or
constitute a default thereunder, or result in or require the creation or
imposition of any Lien in, of or on the property of such Grantor pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of the
Administrative Agent on behalf of the Holders of Secured Obligations).

 

7

--------------------------------------------------------------------------------


 

3.3.         Property Locations; Inventory.  The Inventory (other than Inventory
in transit), Equipment and Fixtures of each Grantor are located solely at the
locations of such Grantor described in Exhibit “A” and Exhibit “F”.  All of said
locations are owned by such Grantor except for locations (i) which are leased by
such Grantor as lessee and designated in Part B of Exhibit “A” and (ii) at which
Inventory is held in a public warehouse or is otherwise held by a bailee or on
consignment by such Grantor as designated in Part C of Exhibit “A”.  With
respect to any of its Inventory:  (a) no Inventory (other than Inventory in
transit) is now, or shall at any time or times hereafter be stored at any other
location except as permitted by this Security Agreement or the Credit Agreement,
(b) such Grantor has good, indefeasible and merchantable title to such Inventory
and such Inventory is not subject to any Lien or security interest or document
whatsoever except for the Lien granted to the Administrative Agent, for the
benefit of the Administrative Agent and Holders of Secured Obligations, and
except for Liens permitted hereunder or by the Credit Agreement, (c) other than
Inventory subject to the intellectual property license agreements identified on
Exhibit “C”, such Inventory is not subject to any licensing, patent, royalty,
trademark, trade name or copyright agreements with any third parties which would
require any consent of any third party upon sale or disposition of that
Inventory or the payment of any monies to any third party upon such sale or
other disposition, (d) such Inventory has been produced in accordance with the
Federal Fair Labor Standards Act of 1938, as amended, and all rules, regulations
and orders thereunder and (e) the completion of manufacture, sale or other
disposition of such Inventory by the Administrative Agent following an Event of
Default shall not require the consent of any Person and shall not constitute a
breach or default under any contract or agreement to which such Grantor is a
party or to which such property is subject.  Each Grantor shall maintain all
agricultural Inventory in good and merchantable condition and shall, as
applicable, clean, feed, shelter, store, secure, refrigerate, water, medicate,
fumigate, fertilize, cultivate, irrigate, prune, process and otherwise maintain
such agricultural Inventory in accordance with standards and practices adhered
to generally by others in the same businesses as such Grantor.

 

3.4.         No Other Names; Etc.  Within the last five (5) years, such Grantor
has not conducted business under any legal name, changed its jurisdiction of
formation, merged with or into or consolidated with any other Person, except as
disclosed in Exhibit “B”.  The name in which such Grantor has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents as filed with such Grantor’s jurisdiction of
organization as of the date hereof.

 

3.5.         No Event of Default.  No Event of Default exists.

 

3.6.         Filing Requirements.  None of the Equipment owned by such Grantor
is covered by any certificate of title, except for the Equipment described in
Part A of Exhibit “C”; provided, no Grantor shall be required to identify any
such Equipment in Exhibit “C” if the net book value thereof is less than
$100,000 and the aggregate net book value of all such equipment not so listed is
less than $300,000.  None of the Collateral owned by such Grantor is of a type
for which security interests or liens may be perfected by filing under any
federal statute except for (i) subject to the proviso in the immediately
preceding sentence, the Equipment described in Part B of Exhibit “C” and
(ii) Patents, Trademarks and Copyrights held by such Grantor and described in
Part C of Exhibit “C” and Patents, Trademarks and Copyrights not required by
this Security Agreement to be included in such Exhibit.  The legal description,
county and street address of the

 

8

--------------------------------------------------------------------------------


 

property on which any Fixtures owned by such Grantor are located is set forth in
Exhibit “F” together with the name and address of the record owner of each such
property.

 

3.7.         No Financing Statements.  No valid financing statement describing
all or any portion of the Collateral which has not lapsed or been terminated
naming such Grantor as debtor has been filed in any proper jurisdiction except
financing statements (i) naming the Administrative Agent on behalf of the
Holders of Secured Obligations as the secured party and (ii) in respect of Liens
permitted by Section 6.15 of the Credit Agreement; provided, that nothing herein
shall be deemed to constitute an agreement to subordinate any of the Liens of
the Administrative Agent under the Loan Documents to any Liens otherwise
permitted under Section 6.15 of the Credit Agreement.

 

3.8.         Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization.  Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number is as set forth in Exhibit “I”.

 

3.9.         Intellectual Property.

 

3.9.1  Exhibit “C” contains a complete and accurate listing as of the date
hereof of all Intellectual Property material to the conduct of Grantors’
business, including, but not limited to the following, to the extent material:
(i) state, U.S. and foreign Trademark registrations, applications for Trademark
registration and common law Trademarks, (ii) U.S. and foreign Patents and
Patents applications, together with all reissuances, continuations,
continuations in part, revisions, extensions, and reexaminations thereof,
(iii) U.S. and foreign Copyright registrations and applications for
registration, (iv) foreign industrial design registrations and industrial design
applications, (v) trade secrets, (vi) domain names, (vii) proprietary computer
software, (viii) all forms of Intellectual Property described in clauses
(i)-(iii) above that are owned by a third party and licensed to the Grantors,
and (ix) the names of any Person who has been granted rights by Grantor in
respect thereof outside of the ordinary course of business.  All of such U.S.
registrations, applications for registration or applications for issuance of the
Intellectual Property that are material are valid and subsisting, in good
standing and are recorded or in the process of being recorded in the name of the
applicable Grantor.

 

3.9.2  Such Intellectual Property is valid, subsisting, unexpired (where
registered) and enforceable and, to Grantors’ knowledge, has not been abandoned
or adjudged invalid or unenforceable, in whole or in part, except as could not
be reasonably expected to result in a Material Adverse Effect.

 

3.9.3  No Person other than the respective Grantor has any right or interest of
any kind or nature in or to the material Intellectual Property owned by Grantor,
including any right to sell, license, lease, transfer, distribute, use or
otherwise exploit the Intellectual Property or any portion thereof outside of
the ordinary course of the respective Grantor’s business.  Each Grantor has
good, marketable and exclusive title to,

 

9

--------------------------------------------------------------------------------


 

and the valid and enforceable power and right to sell, license, transfer,
distribute, use and otherwise exploit, its owned and material Intellectual
Property.

 

3.9.4  Each Grantor has taken or caused to be taken steps so that none of its
owned and material Intellectual Property, the value of which to the Grantors are
contingent upon maintenance of the confidentiality thereof, have been disclosed
by such Grantor to any Person other than employees, contractors, customers,
representatives and agents of the Grantors who are parties to customary
confidentiality and nondisclosure agreements with the Grantors.

 

3.9.5  To each Grantor’s knowledge, no Person has violated, infringed upon or
breached, or is currently violating, infringing upon or breaching, any of the
rights of the Grantors to the Intellectual Property or has breached or is
breaching any duty or obligation owed to the Grantors in respect of the
Intellectual Property except where those violations, infringements or breaches,
individually or in the aggregate, could not be reasonably expected to result in
a Material Adverse Effect.

 

3.9.6  No settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by any Grantor or to which any Grantor is
bound that adversely affects its rights to own or use any Intellectual Property
except as could not be reasonably expected to result in a Material Adverse
Effect, in each case individually or in the aggregate.

 

3.9.7  No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any Intellectual
Property except where those challenges could not reasonably be expected to
result in a Material Adverse Effect, and to such Grantor’s knowledge at the date
hereof there are no facts upon which such a challenge could be made.

 

3.9.8  Each Grantor owns directly or is entitled to use, by license or
otherwise, all Intellectual Property necessary for the conduct of such Grantor’s
business.

 

3.9.9  Each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks and has taken all
commercially reasonable action necessary to insure that all licensees of the
Trademarks owned or licensed by such Grantor use such adequate standards of
quality, except where the failure to use adequate standards of quality could not
reasonably be expected to result in a Material Adverse Effect.

 

3.9.10  The execution and delivery of the Credit Agreement and this Security
Agreement and the consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any of
the owned and material Intellectual Property.

 

3.10.       Pledged Securities and Other Investment Property.  Exhibit “G” sets
forth a complete and accurate list of the Instruments, Securities and other
Investment Property delivered to the Administrative Agent.  The applicable
Grantor described therein is the direct and

 

10

--------------------------------------------------------------------------------


 

beneficial owner of each Instrument, Security and other type of Investment
Property listed in Exhibit “G” as being owned by it, free and clear of any
Liens, except for the security interest granted to the Administrative Agent for
the benefit of the Holders of Secured Obligations hereunder or as permitted by
Section 6.15 of the Credit Agreement.  Each Grantor further represents and
warrants that (i) all such Instruments, Securities or other types of Investment
Property which are shares of stock in a corporation or ownership interests in a
partnership or limited liability company have been (to the extent such concepts
are relevant with respect to such Instrument, Security or other type of
Investment Property) duly and validly issued, are fully paid and non-assessable
and constitute the percentage of the issued and outstanding shares of stock (or
other equity interests) of the respective issuers thereof indicated in
Exhibit “G” hereto and (ii) with respect to any certificates delivered to the
Administrative Agent representing an ownership interest in a partnership or
limited liability company, either such certificates are Securities as defined in
Article 8 of the Arizona UCC of the applicable jurisdiction as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantor has so informed the Administrative Agent so that the Administrative
Agent may take steps to perfect its security interest therein as a General
Intangible.

 

3.11.       Deposit Accounts and Securities Accounts.  All of the Grantors’
respective Deposit Accounts and Securities Accounts as of the Effective Date are
listed in Exhibit “H”.

 

ARTICLE IV

 

COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Supplement hereto substantially in the form of Annex I
applicable to any Grantor (and after giving effect to supplements to each of the
Exhibits hereto with respect to such subsequent Grantor as attached to such
Supplement) and thereafter until this Security Agreement is terminated, each
such subsequent Grantor agrees:

 

4.1.         General.

 

4.1.1  Inspection.  Each Grantor will permit the Administrative Agent or any
Holder of Secured Obligations, by its representatives and agents, during normal
business hours and upon reasonable notice (i) to inspect the Collateral, (ii) to
examine and make copies of the records of such Grantor relating to the
Collateral and (iii) to discuss the Collateral and the related records of such
Grantor with, and to be advised as to the same by, such Grantor’s officers and
employees, all at such reasonable times and upon reasonable notice as the
Administrative Agent or such Holder of Secured Obligations may determine, and
all at such Grantor’s expense during the continuation of a Default; provided,
that until such time as an Event of Default has occurred and is continuing, no
Holder of Secured Obligations other than the Administrative Agent shall be
entitled to any such reimbursement; provided further that such Grantor shall not
be required to pay for any such inspection by the Administrative Agent more than
once per fiscal year unless an Event of Default has occurred and is continuing. 
The Administrative Agent

 

11

--------------------------------------------------------------------------------


 

and each Holder of Secured Obligations shall share the results of such
inspections, examinations and discussions with one another upon request.

 

4.1.2  Taxes.  Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except  where the failure to do so would not reasonably be expected to have a
Material Adverse Effect and except those which are being contested in good faith
by appropriate proceedings, with respect to which adequate reserves have been
set aside in accordance with GAAP and which would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

4.1.3  Records and Reports; Notification of Event of Default.  Each Grantor
shall keep and maintain materially complete, accurate and proper books and
records with respect to the Collateral owned by such Grantor, and furnish to the
Administrative Agent, with sufficient copies for each of the Holders of Secured
Obligations, such reports relating to the Collateral as the Administrative Agent
shall from time to time reasonably request.  Promptly, and in any event within
one (1) Business Day after an Authorized Officer of the Company obtains
knowledge thereof, the Company shall provide written notice to the
Administrative Agent of the occurrence of any Event of Default.

 

4.1.4  Financing Statements and Other Actions; Defense of Title.  Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be requested by the
Administrative Agent in order to grant or maintain a first priority, perfected
security interest in and, if applicable, Control of, the Collateral owned by
such Grantor, subject to Liens permitted under Section 6.15 of the Credit
Agreement, provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Administrative Agent under the
Loan Documents to any Liens otherwise permitted under Section 6.15 of the Credit
Agreement.  Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property as “all assets” or “all personal
property, whether now owned or hereafter acquired.” Each Grantor will take any
and all actions necessary to defend title to the Collateral owned by such
Grantor against all Persons and to defend the security interest of the
Administrative Agent in such Collateral and the priority thereof against any
Lien not expressly permitted hereunder.

 

4.1.5  Liens.  No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted pursuant to Section 6.15
of the Credit Agreement.

 

12

--------------------------------------------------------------------------------


 

4.1.6  Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name.  Each Grantor will (except as otherwise permitted hereunder or
under the Credit Agreement):

 

(i)                                     not change its jurisdiction of
organization; and

 

(ii)                                  not (a) have any Inventory (other than
Inventory in transit), Equipment or Fixtures or proceeds or products thereof in
excess of $250,000 in the aggregate at one or more locations other than a
location specified in Exhibit “A” with respect to such Grantor, (b) change its
name or taxpayer identification number, except that FFF Acquisition Sub, Inc.,
upon at least 10 Business Days’ prior written notice to the Administrative
Agent, may change its name to Fresh Frozen Foods, Inc. or such other name as
identified to the Administrative Agent, or (c) change its principal place of
business or chief executive office,

 

unless, in each such case, such Grantor shall have given the Administrative
Agent not less than 30 days’ prior written notice of such event or occurrence,
and prior to the effectiveness of such occurrence, the Administrative Agent
shall have either (x) reasonably determined that such event or occurrence will
not adversely affect the validity, perfection or priority of the Administrative
Agent’s security interest in the Collateral, or (y) taken such steps (with the
cooperation of such Grantor to the extent necessary or advisable) as are
necessary or advisable to properly maintain the validity, perfection and
priority of the Administrative Agent’s security interest in the Collateral owned
by such Grantor (including, with respect to clause (ii)(a) above, to use
commercially reasonable efforts to enter into a bailee agreement, landlord
waiver or other appropriate collateral access agreement).

 

4.1.7  Other Financing Statements.  No Grantor will suffer to exist or authorize
the filing of any valid financing statement naming it as debtor covering all or
any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.4 hereof, other than the financing
statements with respect to the Liens permitted by Section 6.15 of the Credit
Agreement.

 

4.2.         Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits.  Each Grantor will deliver (i) to the Administrative Agent,
immediately upon execution of this Security Agreement and any Supplement hereto
in the form of Annex I (and thereafter hold in trust for the Administrative
Agent upon receipt and immediately deliver to the Administrative Agent), the
original certificates representing all Securities constituting Collateral,
accompanied by duly executed undated blank powers or other equivalent
instruments of transfer reasonably acceptable to the Administrative Agent, the
originals of all Chattel Paper and Instruments constituting Collateral, and
Pledged Deposits which are evidenced by certificates included in the Collateral
endorsed in blank, marked with such legends and assigned as the Administrative
Agent shall specify, and (ii) upon the Administrative Agent’s written request,
each Grantor will promptly deliver to the Administrative Agent (and thereafter
hold in trust for the Administrative Agent upon receipt and immediately deliver
to the Administrative Agent) any other Document evidencing or constituting
Collateral.  The rights of the Administrative Agent under any allonge delivered
in connection with any Instrument constituting Collateral shall be exercised
only upon

 

13

--------------------------------------------------------------------------------


 

the occurrence and during the continuance of an Event of Default.  Each Grantor
will permit the Administrative Agent from time to time to cause the appropriate
issuers (and, if held with a securities intermediary, such securities
intermediary) of uncertificated securities or other types of Investment Property
not represented by certificates which are Collateral owned by such Grantor to
mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Investment Property not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Administrative Agent granted pursuant to this Security Agreement.  Each
Grantor will use all commercially reasonable efforts, with respect to Investment
Property constituting Collateral owned by such Grantor held with a financial
intermediary, to cause such financial intermediary to enter into a Control
Agreement with the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent.

 

4.3.         Stock and Other Ownership Interests.

 

4.3.1  Changes in Capital Structure of Issuers.  Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any issuer of privately
held corporate securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
owned by such Grantor and in which such Grantor owns a controlling interest to
dissolve, liquidate, retire any of its capital stock or other Instruments or
Securities evidencing ownership, reduce its capital or merge or consolidate with
any other entity, or (ii) vote any of the Instruments, Securities or other
Investment Property in favor of any of the foregoing except to the extent
permitted under the Credit Agreement.

 

4.3.2  Issuance of Additional Securities. Except as provided in the Credit
Agreement, no Grantor will permit or suffer the issuer of privately held
corporate securities or other ownership interests in a corporation, partnership,
joint venture or limited liability company constituting Collateral and in which
Grantor has a controlling interest to issue any such securities or other
ownership interests, any right to receive the same or any right to receive
earnings, except to such Grantor.

 

4.3.3  Registration of Pledged Securities and other Investment Property.  Each
Grantor will permit any registerable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Administrative Agent or the Required Lenders following the
occurrence and during the continuance of an Event of Default and without any
further consent of such Grantor.

 

4.3.4  Exercise of Rights in Pledged Securities and other Investment Property. 
Each Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, without
notice, to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Collateral owned by such Grantor or any part
thereof, and to receive all dividends and interest in respect of such Collateral
to be applied to the Secured Obligations.

 

4.4.         Letter-of-Credit Rights.  Each Grantor will, upon the
Administrative Agent’s request, cause each issuer of a letter of credit in a
face amount in excess of $500,000 issued in

 

14

--------------------------------------------------------------------------------


 

favor of such Grantor as beneficiary, to consent to the assignment of proceeds
of the letter of credit in order to give the Administrative Agent Control of the
letter-of-credit rights to such letter of credit.

 

4.5.         Federal, State or Municipal Claims.  Each Grantor will notify the
Administrative Agent of any Collateral having an aggregate value in excess of
$500,000 owned by such Grantor which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

 

4.6.         Intellectual Property.  If, after the date hereof, any Grantor
obtains registration or issuance of any new (and material to the conduct of
Grantor’s business) Patent, Trademark or Copyright in addition to the Patents,
Trademarks and Copyrights described in Part C of Exhibit “C”, which are all of
such Grantor’s material Patents, Trademarks and Copyrights as of the date
hereof, then such Grantor shall give the Administrative Agent notice thereof, as
part of each compliance certificate provided to the Administrative Agent
pursuant to the Credit Agreement or within 5 days after the date on which such
certificate is required to be delivered.  Each Grantor agrees promptly upon
request by the Administrative Agent to execute and deliver to the Administrative
Agent any supplement to this Security Agreement or any other document reasonably
requested by the Administrative Agent to evidence such security interest in a
form appropriate for recording in the applicable federal office.  Each Grantor
also hereby authorizes the Administrative Agent to modify this Security
Agreement unilaterally (i) by amending Part C of Exhibit “C” to include any
future material Patents, Trademarks and/or Copyrights of which the
Administrative Agent receives notification from such Grantor pursuant hereto and
(ii) by recording, in addition to and not in substitution for this Security
Agreement, a duplicate original of this Security Agreement containing in Part C
of Exhibit “C” a description of such future Patents, Trademarks and/or
Copyrights.

 

4.7.         Commercial Tort Claims.  If, after the date hereof, any Grantor
identifies the existence of a commercial tort claim belonging to such Grantor
with a value in excess of $250,000 that has arisen in the course of such
Grantor’s business in addition to the commercial tort claims described in
Exhibit “E”, which are all of such Grantor’s commercial tort claims with a value
in excess of $250,000 as of the date hereof (excluding claims arising in the
ordinary course of business in respect of health and workers’ compensation
claims where such Grantor’s insurance carrier has made a payment in respect
thereof and has subsequently pursued an action to recover such amount, a portion
of which may be remitted to such Grantor), then such Grantor shall give the
Administrative Agent prompt notice thereof, but in any event not less frequently
than quarterly.  Each Grantor agrees promptly upon request by the Administrative
Agent to execute and deliver to the Administrative Agent any supplement to this
Security Agreement or any other document reasonably requested by the
Administrative Agent to evidence the grant of a security interest therein in
favor of the Administrative Agent.

 

4.8.         Deposit Accounts and Securities Accounts.  Each Grantor that
maintains a Deposit Account or a Securities Account (other than Exempt Accounts)
will, within thirty (30) days after the Effective Date or thirty (30) days after
opening a Deposit Account or  Securities Account, as the case may be (or, in
either case, such later date as may be approved by the Administrative Agent in
its sole discretion), use its commercially reasonable efforts to, cause

 

15

--------------------------------------------------------------------------------


 

each bank or other financial institution at which it maintains any Deposit
Account or any Securities Account other than any Exempt Account to enter into a
Control Agreement with the Administrative Agent with respect to such account, in
form and substance reasonably satisfactory to the Administrative Agent in order
to give the Administrative Agent control of such account; provided, that to the
extent the balances in all accounts that would otherwise be required to be
subject to Control Agreements but for their balances exceed $200,000 in the
aggregate, such accounts shall be required to become subject to Control
Agreements pursuant to the requirements of this Section 4.8.; provided, further,
in connection with any Deposit Account or Securities Account (other than any
Exempt Account) for which the Administrative Agent has not received a Control
Agreement pursuant to the requirements of this Section 4.8, the Administrative
Agent may require such Grantor to promptly close such account and to open and
maintain a new Deposit Account or Securities Account, as applicable, with a
financial institution subject to a Control Agreement.

 

4.9.         Updating of Exhibits to Security Agreement.  Each Grantor will
provide to the Administrative Agent, concurrently with the delivery of the
certificate of a financial officer of the Company as required by
Section 6.1(d) of the Credit Agreement, updated versions, as necessary, of the
Exhibits to this Security Agreement.  Each Grantor, in its discretion, may also
from time to time provide additional updates to the Exhibits to this Security
Agreement.  Updated versions of Exhibits shall replace the prior versions
thereof being updated.  For the avoidance of doubt, the receipt of such updated
Exhibits by the Administrative Agent shall not be understood to permit any
action prohibited hereunder or constitute a waiver of any provision contained
herein.

 

4.10.       Producer Payables.  Each Grantor agrees and confirms that all
amounts payable by the Grantors for purchases of perishable agricultural
commodities that are the subject of the Perishable Agricultural Commodities Act
shall be paid when due, other than those being contested in good faith by the
applicable Grantor and for which such Grantor has established adequate reserves
under GAAP.  Each Grantor shall promptly notify the Administrative Agent of any
Person making demand upon such Grantor for payment in respect of the foregoing
or demand for any assets (or proceeds thereof) securing such amounts payable. 
Each Grantor agrees and confirms that it has adequate procedures in place to
ensure that Collateral purchased by such Grantor is free of Liens other than
those permitted under the Credit Agreement and that are in accordance with the
Federal Food Security Act.

 

ARTICLE V

 

EVENTS OF DEFAULT

 

5.1.         The occurrence of any one or more of the following events shall
constitute an Event of Default:

 

5.1.1  Any representation or warranty made or deemed made by a Grantor herein or
which is contained in any certificate, document or financial or other statement
furnished by such Grantor at any time under or in connection with this Security
Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made.

 

16

--------------------------------------------------------------------------------


 

5.1.2  The breach by any Grantor of any of the terms or provisions of Section 
4.1.5 or Article VII.

 

5.1.3  The breach by any Grantor (other than a breach which constitutes an Event
of Default under Section 5.1.1 or 5.1.2 hereof) of any of the terms or
provisions of this Security Agreement which is not remedied within 30 days after
any Grantor obtains knowledge of such breach.

 

5.1.4  The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.

 

5.2.         Acceleration and Remedies.  Upon the acceleration of payment of any
principal, interest or other obligations owing under or in connection with the
Loan Documents, pursuant to Article VIII of the Credit Agreement, all principal,
interest, fees and other amounts owing or outstanding under the Credit
Agreement, and, to the extent provided for under any other Loan Documents, such
obligations owing or outstanding under such Loan Documents, shall immediately
become due and payable without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived, and the Administrative Agent
may, or at the direction of the Required Lenders shall, exercise any or all of
the following rights and remedies:

 

5.2.1  Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this Section 5.2.1 shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Holders of Secured Obligations prior to an Event of
Default.

 

5.2.2  Those rights and remedies available to a secured party under the Arizona
UCC (whether or not the Arizona UCC applies to the affected Collateral) or under
any other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.

 

5.2.3  Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery, and upon
such other terms as the Administrative Agent may deem commercially reasonable.

 

The Administrative Agent, on behalf of the Holders of Secured Obligations, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain outstanding obligations in
respect of Cash Management Services or Rate Management Obligations, the Required
Lenders may exercise the remedies provided in this Section 5.2 upon the
occurrence of any event which would allow or require the termination or
acceleration of any obligations in respect of Cash Management Services or Rate
Management Obligations.

 

17

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Administrative Agent and Lenders will be
subject to those limitations on rights and remedies set forth in Article VIII of
the Credit Agreement.

 

5.3.         Grantors’ Obligations Upon An Event of Default.  Upon the request
of the Administrative Agent after the occurrence and during the continuance of
an Event of Default, each Grantor will:

 

5.3.1  Assembly of Collateral.  Assemble and make available to the
Administrative Agent the Collateral and all records relating thereto at any
place or places specified by the Administrative Agent.

 

5.3.2  Administrative Agent Access.  Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all or any part of the Collateral and
to remove all or any part of the Collateral.

 

5.4.         License.  The Administrative Agent is hereby granted a license or
other right to use, following the occurrence and during the continuance of an
Event of Default, without charge, each Grantor’s labels, Patents, Copyrights,
rights of use of any name, trade secrets, trade names, Trademarks, service
marks, customer lists and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral, and, following the occurrence
and during the continuance of an Event of Default, such Grantor’s rights under
all licenses and all franchise agreements shall inure to the Administrative
Agent’s benefit.  In addition, each Grantor hereby irrevocably agrees that,
subject to applicable law, the Administrative Agent may, following the
occurrence and during the continuance of an Event of Default, sell any of such
Grantor’s Inventory directly to any Person, including without limitation Persons
who have previously purchased such Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.

 

5.5.         Waiver.  Each Grantor hereby waives, in connection with any
foreclosure or other exercise of remedies by the Administrative Agent with
respect to the Equity Interests in such Grantor or any Equity Interests held by
such Grantor, (i) any requirement that the Administrative Agent or any
transferee deliver to such Grantor or its counsel any legal opinion or any other
evidence of compliance with, exemption from registration under or a lack of
liability of such Grantor under the Securities Act of 1933 or any other
applicable state or federal law and (ii) any requirement of the consent of such
Grantor to any assignment or transfer.

 

5.6.         Federal Securities Laws.  In view of the position of each Grantor
in relation to the Collateral or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in

 

18

--------------------------------------------------------------------------------


 

effect being called the “Federal Securities Laws”) with respect to any
disposition by the Administrative Agent of the Collateral permitted under this
Article.  Each Grantor understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Administrative Agent
if the Administrative Agent were to attempt to dispose of all or any part of the
Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Collateral could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt under this Article to dispose of all or part
of the Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect.  The Grantor recognizes that in
light of such restrictions and limitations the Administrative Agent may, with
respect to any sale of the Collateral under this Article, limit the purchasers
to those who will agree, among other things, to acquire such Collateral for
their own account, for investment, and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Collateral or part thereof shall
have been filed under the Federal Securities Laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale.  Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions.  In the event of any such sale, the Administrative Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached.  The provisions of this
Section 5.6 will apply (a) notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells and (b) only during the
continuance of an Event of Default.

 

ARTICLE VI

 

WAIVERS, AMENDMENTS AND REMEDIES

 

No delay or omission of the Administrative Agent or any Holder of Secured
Obligations to exercise any right or remedy granted under this Security
Agreement shall impair such right or remedy or be construed to be a waiver of
any Event of Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy.  No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of the
(a) Required Lenders and (b) each Grantor, and then only to the extent in such
writing specifically set forth, provided that the addition of any Person as a
Grantor hereunder by execution of a Supplement hereto in the form of Annex I
(with such modifications as shall be acceptable to the Administrative Agent)
shall not require receipt of any consent from or execution of any documentation
by the Required Lenders or any other Grantor party hereto.  All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Administrative Agent and the
Holders of Secured Obligations until the Secured Obligations (other than
Unliquidated Obligations) have been paid in full.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VII

 

PROCEEDS; COLLECTION OF RECEIVABLES

 

7.1.         Lockboxes.  Upon request of the Administrative Agent after the
occurrence and during the continuance of an Event of Default, each Grantor shall
execute and deliver to the Administrative Agent irrevocable lockbox agreements
in the form provided by or otherwise acceptable to the Administrative Agent,
which agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of the Administrative Agent granted hereunder and
of irrevocable instructions to wire all amounts collected therein to a special
collateral account at the Administrative Agent.

 

7.2.         Collection of Receivables.  The Administrative Agent may at any
time after the occurrence and during the continuance of an Event of Default, by
giving each Grantor written notice, elect to require that the Receivables be
paid directly to the Administrative Agent for the benefit of the Holders of
Secured Obligations.  In such event, each Grantor shall, and shall permit the
Administrative Agent to, promptly notify the account debtors or obligors under
the Receivables owned by such Grantor of the Administrative Agent’s interest
therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under such Receivables directly to the
Administrative Agent.  Upon receipt of any such notice from the Administrative
Agent, each Grantor shall thereafter hold in trust for the Administrative Agent,
on behalf of the Holders of Secured Obligations, all amounts and proceeds
received by it with respect to the Receivables and immediately and at all times
thereafter during the continuance of an Event of Default deliver to the
Administrative Agent all such amounts and proceeds in the same form as so
received, whether by cash, check, draft or otherwise, with any necessary
endorsements.  The Administrative Agent shall hold and apply funds so received
as provided by the terms of Sections 7.3 and 7.4 hereof.

 

7.3.         Special Collateral Account.  At any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
require all cash proceeds of the Collateral to be deposited in a special
non-interest bearing cash collateral account with the Administrative Agent and
held there as security for the Secured Obligations.  No Grantor shall have any
control whatsoever over said cash collateral account.  The Administrative Agent
shall apply the collected balances in said cash collateral account promptly to
the payment of the Secured Obligations whether or not the Secured Obligations
shall then be due.

 

7.4.         Application of Proceeds.  Any proceeds of Collateral received by
the Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Company), or (B) prior to the occurrence of
an Event of Default, a mandatory prepayment which shall be applied in accordance
with Section 2.7 of the Credit Agreement), or (ii) after an Event of Default has
occurred and is continuing shall be applied pursuant to the terms of the Credit
Agreement.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1.         Notice of Disposition of Collateral; Condition of Collateral.  Each
Grantor hereby waives notice of the time and place of any public sale occurring
during the continuance of an Event of Default or the time after which any
private sale or other disposition of all or any part of the Collateral may be
made during the continuance of an Event of Default.  To the extent such notice
may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to the Company, addressed as set forth in Article IX hereof,
at least ten days prior to (i) the date of any such public sale or (ii) the time
after which any such private sale or other disposition may be made.  The
Administrative Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale.

 

8.2.         Compromises and Collection of Collateral.  The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, each Grantor agrees
that the Administrative Agent may at any time and from time to time, if an Event
of Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent may reasonably determine or abandon any Receivable, and any
such action by the Administrative Agent shall be commercially reasonable so long
as the Administrative Agent acts reasonably and in good faith based on
information known to it at the time it takes any such action.

 

8.3.         Administrative Agent’s Performance of Grantor’s Obligations. 
Without having any obligation to do so, the Administrative Agent may perform or
pay any obligation which any Grantor has agreed to (and failed to) perform or
pay in this Security Agreement and such Grantor shall reimburse the
Administrative Agent for any reasonable amounts paid by the Administrative Agent
pursuant to this Section 8.3.  Each Grantor’s obligation to reimburse the
Administrative Agent pursuant to the preceding sentence shall be a Secured
Obligation payable on demand.

 

8.4.         Authorization for Administrative Agent to Take Certain Action. 
Each Grantor irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney-in-fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) during the continuance of an Event of Default,
to indorse and collect any cash proceeds of the Collateral, (iii) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) during the continuance of an
Event of Default, to

 

21

--------------------------------------------------------------------------------


 

contact and enter into one or more agreements with the issuers of uncertificated
securities which are Collateral owned by such Grantor and which are Securities
or with financial intermediaries holding other Investment Property as may be
necessary or advisable to give the Administrative Agent Control over such
Securities or other Investment Property, (v) during the continuance of an Event
of Default, to enforce payment of the Instruments, Accounts and Receivables in
the name of the Administrative Agent or such Grantor, (vi) to apply the proceeds
of any Collateral received by the Administrative Agent to the Secured
Obligations as provided in the Credit Agreement or, during the continuance of an
Event of Default, as provided in Article VII and (vii) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens as are specifically permitted hereunder or under any other Loan Document
or which are being contested in good faith pursuant to any other Loan Document),
and each Grantor agrees to reimburse the Administrative Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Administrative
Agent in connection therewith, provided that this authorization shall not
relieve any Grantor of any of its obligations under this Security Agreement or
under the Credit Agreement.

 

8.5.         Specific Performance of Certain Covenants.  Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1.5, 4.2, 5.3, or in Article VII hereof will cause irreparable injury
to the Administrative Agent and the Holders of Secured Obligations, that the
Administrative Agent and Holders of Secured Obligations have no adequate remedy
at law in respect of such breaches and therefore agrees, without limiting the
right of the Administrative Agent or the Holders of Secured Obligations to seek
and obtain specific performance of other obligations of the Grantors contained
in this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantors.

 

8.6.         Use and Possession of Certain Premises.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall be
entitled to occupy and use any premises owned or leased by the Grantors where
any of the Collateral or any records relating to the Collateral are located
until the Secured Obligations are paid or the Collateral is removed therefrom,
whichever first occurs, without any obligation to pay any Grantor for such use
and occupancy.

 

8.7.         Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Holders of Secured Obligations and their respective
successors and permitted assigns (including all Persons who become bound as a
debtor to this Security Agreement), except that the Grantors shall not have the
right to assign their rights or delegate their obligations under this Security
Agreement or any interest herein, without the prior written consent of the
Administrative Agent.

 

8.8.         Survival of Representations.  All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

8.9.         Taxes and Expenses.  Taxes, costs, fees and expenses in respect of
this Security Agreement shall be paid by the Grantors as required by Sections
3.5 and 9.6 of the Credit Agreement (with the understanding and agreement of
each Grantor that, for purposes hereof,

 

22

--------------------------------------------------------------------------------


 

each Grantor shall have the same payment and reimbursement obligations as the
Company under Sections 3.5 and 9.6 even though such Grantor is not specifically
referenced in Sections 3.5 and 9.6).  Any and all costs and expenses incurred by
the Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

 

8.10.       Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

8.11.       Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated (subject
to the survival of those terms that survive termination) pursuant to its express
terms and (ii) all of the Secured Obligations (other than Unliquidated
Obligations) have been paid in full in cash and performed in full and no
commitments of the Administrative Agent or the Holders of Secured Obligations
which would give rise to any Secured Obligations are outstanding.

 

8.12.       Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.

 

8.13.       Governing Law; Jurisdiction; Waiver of Jury Trial.

 

8.13.1  CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF
THE STATE OF ARIZONA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

8.13.2  CONSENT TO JURISDICTION.  EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN
MARICOPA COUNTY, ARIZONA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC
ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT,

 

23

--------------------------------------------------------------------------------


 

THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN MARICOPA COUNTY,
ARIZONA.

 

8.13.3  Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Article IX of this Security
Agreement, and each of the Grantors hereby appoints the Company as its agent for
service of process.  Nothing in this Security Agreement or any other Loan
Document will affect the right of any party to this Security Agreement to serve
process in any other manner permitted by law.

 

8.13.4  WAIVER OF JURY TRIAL.  EACH PARTY TO THIS SECURITY AGREEMENT HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER. 
EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GRANTOR
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN INDUCED TO ENTER INTO
THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

 

8.14.       Indemnity.  Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Administrative Agent and the Holders of
Secured Obligations, and their respective successors, assigns, agents and
employees (the “Indemnified Parties”), from and against any and all liabilities,
damages, penalties, suits, costs, and reasonable expenses of any kind and nature
(including, without limitation, all reasonable expenses of litigation or
preparation therefor whether or not an Indemnified Party is a party thereto)
imposed on, incurred by or asserted against an Indemnified Party arising out of
this Security Agreement, or arising out of or relating to the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by an Indemnified Party or any Grantor, and any claim for Patent,
Trademark or Copyright infringement), provided that such indemnity shall not, as
to any indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such indemnitee.

 

8.15.       Subordination of Intercompany Indebtedness.  Each Grantor agrees
that any and all claims of such Grantor against any other Grantor (each an
“Obligor”) with respect to any

 

24

--------------------------------------------------------------------------------


 

“Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or
any other guarantor of all or any part of the Secured Obligations, or against
any of its properties shall be subordinate and subject in right of payment to
the prior payment, in full and in cash, of all Secured Obligations; provided
that, and not in contravention of the foregoing, so long as no Default has
occurred and is continuing, such Grantor may make loans to and receive payments
with respect to Intercompany Indebtedness from each such Obligor to the extent
not prohibited by the terms of this Security Agreement and the other Loan
Documents.  Notwithstanding any right of any Grantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Grantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Holders of Secured Obligations and the Administrative Agent in
those assets.  No Grantor shall have any right to foreclose upon any such asset,
whether by judicial action or otherwise, unless and until all of the Secured
Obligations (other than Unliquidated Obligations) shall have been fully paid and
satisfied (in cash) and all Commitments of the Lenders under the Credit
Agreement have terminated or expired.  If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
similar action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold
(except to the extent not prohibited by the Loan Documents), then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of such Obligor to any Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Secured Obligations, due or to become due, until such Secured
Obligations (other than Unliquidated Obligations) shall have first been fully
paid and satisfied (in cash).  Should any payment, distribution, security or
instrument or proceeds thereof be received by the applicable Grantor upon or
with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Secured Obligations (other than
Unliquidated Obligations) and the termination or expiration of all Commitments
of the Lenders and Letters of Credit issued pursuant to the Credit Agreement
have been terminated or expired or appropriately collateralized (as contemplated
by the Credit Agreement), such Grantor shall receive and hold the same in trust,
as trustee, for the benefit of the Holders of Secured Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Secured Obligations, in precisely the form received (except for the
endorsement or assignment of the Grantor where necessary), for application to
any of the Secured Obligations, due or not due, and, until so delivered, the
same shall be held in trust by the Grantor as the property of the Holders of
Secured Obligations.  If any such Grantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same.  Each Grantor
agrees that until the Secured Obligations (other than Unliquidated Obligations)
have been paid in full (in cash) and satisfied and all Commitments and Letters
of Credit issued under the Credit Agreement have terminated or expired or been
appropriately collateralized (as contemplated by the Credit Agreement), no
Grantor will assign or transfer to any Person (other than the Administrative
Agent or the Company or another Grantor) any claim any such Grantor has or may
have against any Obligor.

 

25

--------------------------------------------------------------------------------


 

8.16.       Severability.  Any provision in this Security Agreement that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

 

8.17.       Counterparts.  This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy or electronic mail (PDF)
shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

8.18.       Release of Collateral.  Notwithstanding Article VI hereof or
anything to the contrary set forth herein (but without impairment of any
automatic or obligatory release under the Credit Agreement), if Collateral is
permitted to be sold, transferred or assigned by a Grantor pursuant to or in
connection with a transaction permitted hereunder or under the Credit Agreement
(such as, but not limited to, a permitted asset sale or a permitted sale of a
Subsidiary of such Grantor), then the Administrative Agent shall release such
Collateral from its Lien thereon; provided, that the Company shall deliver a
written certificate to the Administrative Agent (upon which the Administrative
Agent shall be entitled to conclusively rely) certifying that such transaction
is permitted under the Credit Agreement, and providing evidence that reasonably
supports such certification, prior to any such release. The Administrative
Agent, at the Grantors’ sole cost and expense, shall deliver such documents and
make such filings reasonably requested of it to further evidence such release.

 

ARTICLE IX

 

NOTICES

 

9.1.         Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent (and deemed received) in the manner
and to the addresses set forth in Section 13.1 of the Credit Agreement.  Any
notice delivered to the Company shall be deemed to have been delivered to all of
the Grantors.

 

9.2.         Change in Address for Notices.  Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties in accordance with
Section 9.1.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

U.S. Bank National Association has been appointed Administrative Agent for the
Holders of Secured Obligations hereunder pursuant to Article X of the Credit
Agreement.  It is expressly understood and agreed by the parties to this
Security Agreement that any authority conferred upon the Administrative Agent
hereunder is subject to the terms of the delegation of authority made by the
Holders of Secured Obligations to the Administrative Agent pursuant to the
Credit

 

26

--------------------------------------------------------------------------------


 

Agreement, and that the Administrative Agent has agreed to act (and any
successor Administrative Agent shall act) as such hereunder only on the express
conditions contained in such Article X.  Any successor Administrative Agent
appointed pursuant to Article X of the Credit Agreement shall be entitled to all
the rights, interests and benefits of the Administrative Agent hereunder.

 

[SIGNATURE PAGES TO FOLLOW]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.

 

INVENTURE FOODS, INC., as a Grantor

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

LA COMETA PROPERTIES, INC., as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

POORE BROTHERS — BLUFFTON, LLC, as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

TEJAS PB DISTRIBUTING, INC., as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BOULDER NATURAL FOODS, INC., as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BN FOODS, INC., as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

RADER FARMS, INC., as a Grantor

 

 

Signature Page to

Inventure Foods Security Agreement

 

--------------------------------------------------------------------------------


 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY, as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

FFF ACQUISITION SUB, INC., as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Signature Page to

Inventure Foods Security Agreement

 

--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Signature Page to

Inventure Foods Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LOCATIONS OF REAL PROPERTY, INVENTORY, AND EQUIPMENT

 

A.            Real Properties Owned by the Grantors:

 

B.            Properties Leased by the Grantors (include Landlord’s Name):

 

C.            Public Warehouses or other Locations pursuant to Bailment or
Consignment Arrangements) (include name of warehouse operator or other bailee or
consignee)

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

CHANGE IN LEGAL NAME OR JURISDICTION OF ORGANIZATION OR MERGER OR CONSOLIDATION

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

EQUIPMENT AND INTELLECTUAL PROPERTY

 

A. Equipment covered by certificates of title:

 

Description

 

B. Aircraft/engines, ships, railcars and other vehicles governed by federal
statute:

 

Description

 

Registration Number

 

 

 

 

 

 

 

C.  Patents, Copyrights, Trademarks protected under federal law*; Industrial
Designs:

 

--------------------------------------------------------------------------------

* For (i) Trademarks, show the Trademark itself, the registration date and the
registration number; (ii) Trademark applications, show the Trademark applied
for, the application filing date and the serial number of the application;
(iii) Patents, show the Patent number, issue date and a brief description of the
subject matter of the Patent; and (iv) Patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the Patent applied for.  Any licensing agreements for
Patents or Trademarks should be described on a separate schedule.

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Grantor

 

Filing Office

BN FOODS, INC.

 

Secretary of State of Colorado

Boulder Natural Foods, Inc.

 

Secretary of State of Arizona

FFF Acquisition Sub, Inc.

 

Secretary of State of Delaware

Inventure Foods, Inc.

 

Secretary of State of Delaware

La Cometa Properties, Inc.

 

Secretary of State of Arizona

POORE BROTHERS - BLUFFTON, LLC

 

Secretary of State of Delaware

Rader Farms, Inc.

 

Secretary of State of Delaware

TEJAS PB DISTRIBUTING, INC.

 

Secretary of State of Arizona

Willamette Valley Fruit Company

 

Secretary of State of Delaware

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

FIXTURES

 

Legal description, county and street address of property on which Fixtures are
located

 

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

LIST OF PLEDGED SECURITIES

 

A.  Stocks

 

Issuer

 

Certificate Number

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.  Bonds

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.  Government Securities

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.  Other Securities or Other Investment Property (Certificated and
Uncertificated)

 

Issuer

 

Description of Collateral

 

Percentage Ownership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

Name on
Account

 

Bank Name and
Address

 

Account Number

 

Type of Account

 

Authorized
Signer(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

ORGANIZATION INFORMATION

 

Grantor

 

Federal Employer
Identification
Number

 

Type of
Organization

 

State of
Organization or
Incorporation

 

State
Organization
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SECURITY AGREEMENT SUPPLEMENT

 

Reference is hereby made to the Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), dated as
of November 8, 2013, made by each of Inventure Foods, Inc. (the “Company”) and
certain other Persons party thereto (together with the Company, each an “Initial
Grantor”, and together with any additional Persons, including the undersigned,
which become parties thereto by executing a Supplement in substantially the form
hereof and after giving effect to any Persons released from the Agreement as
permitted by the Agreement, the “Grantors”), in favor of the Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Agreement.

 

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[                                                    ] [corporation/limited
liability company/other] (the “New Grantor”) agrees to become, and does hereby
become, a Grantor under the Agreement and agrees to be bound by such Agreement
as if originally a party thereto.  The New Grantor hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Holders of Secured Obligations and (to the extent specifically provided in
the Agreement) their Affiliates, a security interest in all of such New
Grantor’s right, title and interest, whether now owned or hereafter acquired, in
and to the Collateral, to secure the prompt and complete payment and performance
of the Secured Obligations.  Notwithstanding the foregoing or any other
provision hereof to the contrary, the amount of Equity Interests in any First
Tier Foreign Subsidiary that is an Affected Foreign Subsidiary pledged or
required to be pledged to the Administrative Agent hereunder or under any other
Collateral Document shall be automatically limited to not more than 65% of the
voting Equity Interests of such First Tier Foreign Subsidiary (and the term
“Collateral” shall not include any other Equity Interests of such First Tier
Foreign Subsidiary or any Equity Interests of any Foreign Subsidiary that is not
a First Tier Foreign Subsidiary).  For the avoidance of doubt, the grant of a
security interest herein shall not be deemed to be an assignment of Intellectual
Property rights owned by the New Grantor.

 

By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all respects as of the date hereof.  Except as modified
pursuant to Schedule A hereto (to the extent such modifications are permitted
under the Agreement), the New Grantor represents and warrants that the
supplements to the Exhibits to the Agreement attached hereto are true and
correct in all respects and such supplements set forth all information required
to be scheduled under the Agreement. To the extent required under the Agreement,
the New Grantor shall take all steps necessary to perfect, in favor of the
Administrative Agent, a first-priority security interest in and lien against the
New Grantor’s Collateral, including to the extent so required delivering all
certificated Securities to the Administrative Agent, and taking all steps
necessary to properly perfect the Administrative Agent’s interest in any
uncertificated equity or membership interests.

 

IN WITNESS WHEREOF, the New Grantor has executed and delivered this Security
Agreement Supplement as of this                        day of
                        ,         .

 

--------------------------------------------------------------------------------


 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------